Citation Nr: 1125770	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  10-04 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an effective date for service connection for paranoid schizophrenia prior to January 5, 2007.  


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran, who is the appellant, had active service from July 1969 to April 1971.  His DD 214 shows that he served in Vietnam from April 1970 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The complex procedural history of this case will be set forth to explain why a number of issues developed for appellate consideration are no longer before the Board.  

The Veteran did not appeal an April 2005 rating decision, of which he was notified by letter that month, denying reopening of claims for service connection for post-traumatic stress disorder (PTSD) and paranoid schizophrenia.  

In June 2005 the Veteran claimed service connection for depressive and anxiety disorders, and these claims were denied by a September 2005 rating decision.  In September 2005 he applied to reopen his claim for service connection for PTSD and this was denied in a September 2005 rating decision.  A Notice of Disagreement (NOD) to the September and December 2005 rating decisions was filed in January 2005 and these matters were addressed in a May 2006 Statement of the Case (SOC).  The appeal as to these issues was perfected by the filing of VA Form 9, Substantive Appeal, later in May 2006, in which the Veteran requested the opportunity to testify at a travel Board hearing (which was confirmed in a Statement of Accredited Representative, in lieu of VA Form 646 later that month).  

In August 2007 the Veteran's attorney filed an NOD to a July 2007 rating decision which denied service connection for a respiratory disorder and a disorder manifested by internal bleeding (apparently microhematuria), both claimed as due to inservice herbicide exposure, and denied reopening of a claim for service connection for paranoid schizophrenia.  After an SOC was issued in November 2007, the appeal was perfected by the Veteran's attorney's letter of November 2007 (and his request for a copy of the claim file in that letter was complied with later that month).  

By RO letter of March 2008 to the Veteran and his attorney, they were notified that the claim file would remain at the RO because a travel Board hearing had been requested.  In letters of April and December 2008 the Veteran's attorney revised the request for a hearing, specifically requesting a videoconference at the RO.  

The Board notes that RO requests in November 2008 and March 2009 for records of the Social Security Administration (SSA) have not yielded any results but that there is no SSA response indicating that the records no longer exist or cannot be located. 

A March 2009 rating decision granted service connection for paranoid schizophrenia, effective January 5, 2007 (date of receipt of the application to reopen that claim) and assigned an initial 100 percent disability rating effective January 5, 2007; which was reduced to a 70 percent schedular rating effective December 3, 2008 (date of VA psychiatric examination).  A claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU rating) was deferred.  

A March 16, 2009, Supplemental SOC (SSOC) addressed the issues of service connection for PTSD, a depressive disorder, an anxiety disorder, a respiratory disorder, and a disorder manifested by internal bleeding. 

In an April 2009 letter the Veteran's attorney withdrew from appellate consideration the issues addressed in the March 16, 2009, SSOC.  

In May 2009 the Veteran's attorney filed an NOD to the March 2009 rating decision claiming an earlier effective date for service connection for paranoid schizophrenia and a schedular rating in excess of 70 percent for paranoid schizophrenia since December 3, 2008.  

Thereafter, a December 2009 rating decision granted a TDIU rating, effective December 3, 2008, but denied eligibility to Dependents' Educational Assistance (DEA benefits).  The Veteran's attorney filed an NOD to the denial of DEA benefits later in December 2009.  

An SOC addressing entitlement to an earlier effective date for service connection for paranoid schizophrenia was issued in January 2010 and the appeal of that issue was perfected when the Veteran's attorney's letter, constituting a Substantive Appeal as to that matter, was received later that month.  In this same letter the Veteran's attorney withdrew the claim for a schedular rating in excess of 70 percent for paranoid schizophrenia since December 3, 2008, because the TDIU rating had been made effective December 3, 2008.  

Subsequently, an October 2010 rating decision granted a permanent and total disability status and eligibility to DEA benefits, effective January 5, 2007.  

This grant is a complete grant of the benefit sought on appeal and, thus, that matter is no longer before the Board.  As there is no jurisdiction conferring NOD as to the downstream element of the effective date for DEA benefits, no such issue is now in appellate status. 

Thus, as acknowledged in the October 2010 letter from the Veteran's attorney, the only issue now before the Board is entitlement to an effective date for service connection for paranoid schizophrenia prior to January 5, 2007. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Although service connection for paranoid schizophrenia was granted after the appeal of the issue for service connection for that disorder was perfected and after a request for a videoconference, this does not negate the request for a videoconference inasmuch as testimony may still be rendered in connection with the issue remaining on appeal of entitlement to an earlier effective for service connection for paranoid schizophrenia.  Moreover, the request for a videoconference has not been withdrawn.  In this regard, 38 C.F.R. § 20.702(e) (2010) provides, in pertinent part, that: 

A request for a hearing may be withdrawn by an appellant at any time before the date of the hearing.  A request for a hearing may not be withdrawn by an appellant's representative without the consent of the appellant.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge, Board of Veterans' Appeals.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

